       Case 4:20-cv-00521-MW-MAF Document 4 Filed 03/01/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JOHNNY TREVON COOK,

             Plaintiff,
v.                                              Case No.: 4:20cv521-MW/MAF

MARK INCH,

          Defendant.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 3. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. This action shall be transferred to the U.S. District Court for the Southern

District of Florida, Fort Pierce Division. The Clerk shall take all steps necessary to

effect the transfer and close the file.

      SO ORDERED on March 1, 2021.
                                          s/Mark E. Walker
                                          Chief United States District Judge
